Exhibit 10(c)(xv)

 

August 21, 2003

 

 

Mr. Anthony R. Fabiano

4285 Quinwood Lane North

Plymouth, MN 55442

 

Dear Anthony:

 

I am pleased to offer you the position of President and Chief Executive Officer
of American Science and Engineering, Inc., at a weekly salary of $5,400.00,
beginning Monday, September 8, 2003.  This offer is contingent upon the
satisfactory completion of background and reference checks.

 

As a full-time employee, you will be immediately eligible for medical, dental,
short-term and long-term disability, and life insurance benefits.  We have
enclosed a schedule of benefits and employee costs.  You are also eligible to
accrue 20 days of vacation per year.

 

After six months of employment, you will be automatically enrolled in AS&E’s
401(k) plan with Putnam Investments which also includes a quarterly AS&E stock
match based upon your quarterly contribution level and the company’s
profitability.  Unless you opt out of the 401(k) program, or unless you specify
a different contribution amount, three percent (3%) of your weekly earnings will
be deducted from your pay, pre-tax, and deferred into the Putnam Income Fund on
your behalf.

 

In addition to your base cash compensation, you will be immediately eligible to
participate in a cash bonus program.  The Board of Directors has determined that
your maximum bonus for FY 2004 will be $240,000, pro rated for your period of
service, assuming at-plan performance on your part.  “At-plan” performance will
be based upon specific goals that will be established by the Board of Directors
at or near the commencement of your employment with AS&E.

 

You will be granted an incentive stock option entitling you to purchase up to
75,000 shares of the company’s common stock subject to the terms and conditions
of AS&E’s Stock Option Plan upon approval of the grant by the Board of Directors
at its next meeting. The vesting will occur in equal increments on each of the
first three anniversaries of the grant date. The strike price for this option
will be at the market close price on the American Stock Exchange on the grant
date.

 

1

--------------------------------------------------------------------------------


 

You will be nominated for election to a seat on the Board of Directors following
the annual meeting on September 25, 2003.

 

The Board will provide you with an interim performance review in January 2004,
after the results of the third quarter (ending December 31, 2003) are released.
This review will cover the four months from September 2003 through December
2003.

 

The Board will provide you with an annual performance review and salary review
at the conclusion of FY 2004, after the results of the fourth quarter (ending
March 31, 2004) are released.  This review will cover the seven months from
September 2003 through March 2004.  Thereafter, the Board will provide you with
an annual performance review and salary review at the conclusion of each fiscal
year covering the full 12 months of each fiscal year.  Any salary adjustments
approved by the Board will take effect on the first Monday in July.

 

AS&E will reimburse you for reasonable relocation expenses up to a maximum of
$50,000.  In addition to this, you will be reimbursed for reasonable travel and
living expenses in the period prior to your relocation, not to exceed fifteen
(15) months.

 

If you are terminated on or before March 31, 2004, you will be entitled to
severance of six (6) months of salary continuation and twelve (12) months of
health insurance continuation.  If you are terminated after March 31, 2004, you
will be entitled to twelve (12) months of salary continuation and twelve (12)
months of health insurance continuation. AS&E also will provide you with an
agreement which protects you in the event of a change of control.

 

AS&E is an Equal Opportunity and Affirmative Action Employer.  If you are an
Individual with a Disability or a Veteran and would like us to know about it,
you can fill out the enclosed invitation and return to AS&E or come to the Human
Resources Department at any time during your employment.

 

2

--------------------------------------------------------------------------------


 

If you have any questions concerning the position or our company policies,
please do not hesitate to call Ted Owens or me at 978-262-8600.

 

 

 

Sincerely yours,

 

 

 

/s/ Roger P. Heinisch

 

 

 

 

Roger P. Heinisch

 

 

 

 

 

Enclosures

 

 

ACCEPTED AND AGREED:

 

/s/ Anthony R. Fabiano

 

DATE:

8/25/03

 

Anthony R. Fabiano

 

3

--------------------------------------------------------------------------------